DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19 are presented for examination.
Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1	Claims 1-8, 10-17, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a method for performing H-spline compatible isogeometric analysis (IGA) on a geometric, comprising: 
“creating an analysis suitable geometry (ASG) using H-splines from the geometric object, the geometric object being represented by H-splines”, under the broadest reasonable interpretation, could fall within a mathematical concept in which one or more mathematical relationships or mathematical calculations performed to create said geometric or otherwise a skilled artisan could perform this step using a pen and a piece of paper. Similarly, the step of: “performing the H-spline compatible IGA on the ASG stored in the memory of the computer device to generate the data the represents a stiffness matrix and a force vector of the H-spline compatible IGA”, under the broadest reasonable interpretation, could also reasonable fall be under a mathematical i.e. to say that nothing in the claims preclude the claims from being performed even by hand using a pen and piece of paper; and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a computer device” having “a memory” storing the analysis suitable geometry (ASG), “a non-transitory computer readable medium” having “computer code””, either alone or in combination, do not add anything more significantly to the judicial exception, but are mere instructions to apply the exception using a generic computer component previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05), and thus are not patent eligible under 35 USC 101.
 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-8, 11-17 merely include limitations pertaining to further mathematical computation (claim 2) “numerically solve H-spline compatible IGA”; (claim 3) “converting H-spline compatible IGA data” and “storing the representation”; (claim 4) “numerically change cardinal B-spline into H-spline”; (claim 5) further limitation pertaining the 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 10-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (USPG_PUB No. 2009/0024370), in view of Dorfel et al. (Adaptive isogeometric analysis by local h-reﬁnement with T-splines, 12 pages (2008)).
	5.1	In considering claims 1, 10, and 19, Scott et al. discloses a method for performing isogeometric analysis (IGA) on a geometric object (see title), the method being performed on a computer device having a memory (see fig.2), the method comprising the steps of: 
creating an analysis suitable geometry (ASG) from the geometric object (see fig.1 (110), para 89, an ASG file is generated from a volume CAD description, as shown in block 110); storing the analysis suitable geometry (ASG) in the memory (see fig.2 memory in which said geometry could be stored); and performing IGA on the ASG stored in the memory of the computer device (see para 89, 91, isogeometric analysis performed on the object)) to generate the data the represents a stiffness matrix and a force vector of the H-spline compatible IGA (see IGA computational framework at 5.2, para 83, and the element of the stiffness matrix K and force vectors F at 5.3, para 84). However, he does not expressly state that the geometric object being represented by H-splines. Dorfel et al. teaches an adaptive isogeometric analysis by local H-refinement (see title), in which the geometric object being represented by H-splines (see page 265 and 2.2 at page 266), where both stiffness matrix and force vector could be computed (left side of pg. 265, reﬁnement in isoparametric FEM is either performed by splitting the elements into smaller ones (h-reﬁnement) and right column page 270-271). 
Scott et al. and Dorfel et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Dorfel is similar to that of Scott et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the IGA of Dorfel et al with that of Dorfel et al. because Dorfel teaches the improvement of convergence and smoothness properties of the numerical solution (see intro 2nd para, at page 264).
5.2	As per claims 2 and 11, the combined teaching of Scott et al. and Dorfel et al. teach that wherein the H-spline compatible IGA is numerically solved by generating a B-spline-based stiffness matrix K and a B-spline based force vector F in a cardinal B-spline basis (see Scott para 83-84; also see Dorfel pages 265, 270). It would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the IGA of Dorfel et al with that of Dorfel et al. because Dorfel teaches the improvement of convergence and smoothness properties of the numerical solution (see intro 2nd para, at page 264).
5.3	As per claims 3 and 12, the combined teaching of Scott et al. and teach the step of: converting the H-spline compatible IGA data represented in the cardinal B-spline basis into a representation using the H-splines to change a parameterization for compatibility with the geometric object (see Scott fig. 2, para 89, the ASG file is then converted into ASG analysis nd para, at page 264).
5.4	With regards to claims 4 and 13, the combined teaching of Scott et al. and Dorfel et al. teach that wherein the step of converting further comprises: numerically changing the cardinal B-spline basis into the H-splines by the computer device (see Scott para 53, 67; see further Dorfel h-refinement which including inserting new knot in the knot vectors). It would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the IGA of Dorfel et al with that of Dorfel et al. because Dorfel teaches the improvement of convergence and smoothness properties of the numerical solution (see Dorfel intro 2nd para, at page 264).
5.5	As per claims 5 and 14, the combined teaching of Scott et al. and Dorfel et al. teach that wherein the step of changing is performed in a lossless manner such that data representing the numerical IGA solution expressed in the cardinal B-spline basis remains unchanged when expressed with the H-splines (see Dorfel page 267, the second option is p-reﬁnement where we increase the order of the basis functions in one coordinate direction. Because the NURBS surface should again not change, we have to increase the multiplicity of the knots in the knot vector and adjust the control points, see further Scott para 36). It would have been obvious to a person of skilled in the art at the time of filing of the applicant’s nd para, at page 264). 
5.6	With regards to claims 6 and 15, the combined teaching of Scott et al. and Dorfel et al. teach the step of: refining data of at least one of the stiffness matrix and the force vector of the H-spline compatible IGA (see Scott para 84, also see Dorfel page 271). It would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the IGA of Dorfel et al with that of Dorfel et al. because Dorfel teaches the improvement of convergence and smoothness properties of the numerical solution (see Dorfel intro 2nd para, at page 264).
5.7	As per claims 7 and 16, the combined teaching of Scott et al. and Dorfel et al. teach that wherein the step of refining includes matching a refinement level of the geometric object in the representation using the H-splines with a refinement level of the ASG data that uses H-splines (see Dorfel page 267, h-refinement; also page 271, In this section we present results of our adaptive reﬁnement algorithm for three two-dimensional examples. We compare the adaptive T-splines solution with the solution achieved by bicubic NURBS (degree p =30 and uniform h-reﬁnement. Because we know where the refinement needs to be done, we compare the adaptive results not only to isogeometric analysis with uniform reﬁning strategy, but also with a ‘rule of thumb’ reﬁnement strategy). 



6.	Claims 8-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (USPG_PUB No. 2009/0024370), in view of Dorfel et al. (Adaptive isogeometric analysis by local h-reﬁnement with T-splines, 12 pages (2008)), in further view of Kang et al. (USPG_PUB No. 2017/0157668).
6.1	Regarding claims 8 and 17, the combined teaching of Scott et al. and Dorfel et al. teaches most of the instant invention, including a digital representation of a physical part (see para 89), and on the at least one of the stiffness matrix and the force vector of the H-spline compatible IGA (see Scott para 83-84; also see Dorfel pages 265, 270); however, he does not expressly teach the step of: preparing a data presentation of the physical part for manufacturing based on the at least one of the stiffness matrix and the force vector of the H-spline compatible IGA. Kang et al. the step of: preparing a data presentation of the physical part for manufacturing (see para 64). Scott et al., Dorfel et al., and Kang et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Kang et al. is similar to that of Scott et al. and Dorfel et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the applicant’s invention to combine the method of Kang et al. with that of Scott et al. and Dorfel et al. because Kang et al. teaches the improvement of quality of vehicle part casing fabrication (see para 61).
6.2	As per claims 9 and 18, the combined teaching of Scott et al., Dorfel et al., and Kang et al. teach that the step of: manufacturing the physical part with a manufacturing machine (see Kang para 44-45, 59).
Conclusion
7.	Claims 1-19 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        January 15, 2021